KerryAnn Cassanova
183 Stone Hill Drive
Pottstown, PA 19464

September 29, 2020

United States District Court
District of Connecticut

Honorable Judge

         My name is KerryAnn Cassanova I am the biological sister of Karen J. Clarke and the
aunt of Leroy B.J. Brown. I would first like to thank you for the time spent reading this very
lengthy letter. I must say, it is with great sadness and much grieving that I type this letter. This
letter is in reference to the UNTIED STATES OF AMERICA vs ADRIAN PEELER: Crim No.
3:99cr67 (AWT). My intention in typing this letter is to appeal to you to deny Mr. Peeler’s
motion for a resentencing pursuant to Section 404 of the First Step Act of 2018, which made
retroactive the portions of the Fair Sentencing Act of 2010 that lowered statutory penalties for
certain offenses involving crack cocaine. My position will be based on the impact of Mr.
Peeler’s deliberate and inhumane actions to murder of my sister and my nephew, how his
disregard for human life destroyed the life of my mother in seven short years, how his lack of
judgement directly impacted my life negatively, how the abundance of opportunities granted to
Mr. Peeler was willfully misused which impacted the Bridgeport, CT community and finally I
would like to address opportunities that are offered to felons (Mr. Peeler) which are not offered
in the least bit to the victim or the victim’s family.

        Karen Clarke was a fun-loving mother who enjoyed life and loved her son dearly. She
was family and goal oriented. One of her lifelong goal was to purchase her first house by the age
of thirty years old. She worked hard and she obtained that goal. She had many dreams and
aspirations for herself and her son; unfortunately, Mr. Peeler willfully and deliberately murdered
her and her son in cold blood on January 7, 1999. B.J. was the most vibrant eight-year-old I
have ever known, not because he was my nephew, but because he was so intelligent, and his
maturity level spanned far beyond his age. I recall when I was pregnant with my first child and
B.J. was spending a week with me in New York, we went out to dinner. I order food for him and
I and he looked at me a said “Mommy K, you forgot to order for the baby.” I looked at him in
disbelief and said, “she doesn’t need to have her own food; she eats what I eat.” He looked at me
upset and said, “I can’t believe you are starving the baby! I’m going to tell your doctor you never
feed the baby.” I was shocked at his response.

        I have never met Adrian Peeler prior to the murder of my sister and my nephew,
however, through his trial I learned that his criminal history was an extensive one. I learned that
prior to killing Karen and B.J., Mr. Peeler was recently released for jail and was living in a half-
way house. Mr. Peeler was not solicited to murder my sister and my nephew, he volunteered to
commit the murder of a young single mother and her innocent child. His action was malicious
and deliberate. He methodically devised a plan and intentionally executed his plan with pre-
meditated murder in mind. He never paused for a second to think about the lives he was about to
disrupt in their prime, he acted in cold blood. He never pondered what would be the
ramifications of his actions and the fear of prison was not a deterrent from committing murder.
His blatant disrespect and disregard for human life is baffling to me. His ability to shed innocent
blood without remorse speaks to his inability to empathize with the pain of others.

        Mr. Peeler Cowardice action killed my mother in the process. Pearl Rebecca Clarke was
a nurse with a promising career and bright future. Pearl Clarke loved to travel; she especially
loved going on cruises. My mother was accustomed to taking two cruises every year. she
worked hard to provided for her children and to enjoy the fruits of her labor. My mother had two
daughters for the Husband Ralwin Clarke. Karen was older than me. Like Adrian Peeler’s
mother had two children, so did my mother. The difference is that my mother taught us at an
early age to always conduct ourselves with decency, have respect for everyone and always treat
people with civility. Mr. Peeler obviously was raised as an entitled child that was not taught
decency, respect and civility. Hence, his mother did not have to endure the horror of burying her
first born in the prime of his life. His mother did not have to grapple with the question as to why
someone would commit such atrocity against her child.

        The Murder of Karen and B.J. literally destroyed my mother. The trauma inflicted by the
severe non-stop grieving activated a dormant illness. Within six months of my sister’s murder
my mother was in a wheelchair and within two years my mother was completely disabled. My
mother fell in the deepest state of depression that she was never able to come back from. My
mother was consumed by her grief and overwhelmed by the lost of her first born. Consequently,
she inadvertently forgot she had a second child. I watched helplessly day after day, week after
week, month after month the eroding of my mother’s health. She finally died from severe grief
and deep lost. My mother’s unmeasurable grief could only be compared to cancer eating away at
the soul of a person enslaved to grief and unable to break free. My mother, Pearl Rebecca
Clarke, died of grief and a broken heart. The pain and grief of Pearl Rebecca Clarke was
induced by Mr. Peeler’s deliberate action and exacerbated by his lack of remorse. Pearl Clarke
was laid to rest with a broken heart after losing a seven-year battle with grief.

        Due to the death of my sister Karen Clarke and my nephew Leroy B.J. Brown, the course
of my life was severely altered. I was in college at Monroe Community College in Rochester,
NY and planning to transfer to Robert Wesleyan University to complete my BA in Psychology.
I was a straight “A” student and was just featured in Who is Who Among Students at American
Universities and colleges. I ranked in the top half of one percent of students selected. My family
was extremely proud of my accomplishment. I was then selected to have an interview with a
recruiter from Robert Wesleyan University and was offered a full scholarship and job. I was so
excited and then Karen and B.J. were murdered.

         My intention was to continue my educational path because my desire was to become a
psychologist however, things got intense quickly. my mother would call the school and have
them send security to every class to ensure I was in class and I was safe. That went on for
weeks. I received a call from my aunt stating that my mother was in the hospital and they did
not think she was going to make it. While all these things were happening at home; the media
was camped outside of the school trying to locate KerryAnn Clarke. My Psychology professor
felt it was in my best interest to take some time off to deal with the situation. It was close to
summer and my professors allowed me to take my exams early and leave due to the
circumstances.

        My mother’s health deteriorated rapidly, and I had no choice but to quit school and move
back to Florida to care for her. I started working and I juggled caring for my mother, working
full-time and being a wife to my husband and mother to children. Due to the circumstances
caused by Adrian Peeler’s actions, I dropped out of college, I lost the scholarship and the
direction of my educational future was forever altered. I had the responsibility of caring for my
ailing mother thrusted upon me because of the murderous choices of Mr. Peeler. I lost the drive,
determination, and zeal to pursue my education since I too was overwhelmed with grief. I was
tasked with being strong for my mother, even if I was not strong, I had to fake it until I was able
to make it look like I was strong.

        For years, I too lived in fear because I received a threat that was meant for my sister by
Adrian’s brother. I also lived in fear because I sat in one of the trials and heard a testimony that
shook me to the core. I believe the individual’s name was Gary Gardner, he was asked why kill
Karen if B.J. was who they wanted to kill. He replied that if God almighty was in the room, they
would have killed him too. It affected me greatly because the day before Karen and B.J.’s
murder I was scheduled to arrive at JFK airport from Jamaica. I missed my flight because my
daughter got a mysterious ear infection which impede my travel plans. The day after the murder
I flew from Jamaica to Florida because JFK was closed due to a snowstorm. The next day I flew
to JFK and drove to Connecticut.

        Your Honor, there is not a day that goes by that I do not miss my entire family. There is
an old cliché that says time heals all wounds. I stand as a witness that cliché is not true. The
pain today is just as intense as when it first happened. Not only did I lose my mother, but my
father also died 7 years after my mother. Mr. Peeler’s actions have wiped out the family that I
knew and loved. I am left without my mother, my father and the only sibling I share with both
parents. My nephew B.J., who boasted about being America’s first black President life was
stolen out of fear. Your Honor, Adrian was man enough to commit a man size crime in his
youth, it is my belief, that he should be man enough to pay the full fine in his prime. I do not
believe he should be granted resentencing because Karen and B.J. were not granted the
opportunity to live.

         Mr. Peeler was afforded an opportunity most young black men only dream of. Mr. Peeler
inherited a legacy after his mother’s death in the sum of about two hundred and fifty thousand
dollars ($250,000.00). That money was not used to secure a bright future through the pursue of
higher education. It was not used to start a lucrative legitimate business. That inheritance was
used to build a drug empire that terrorized the innocent citizens of Bridgeport through drug sales
and trafficking. It was used to intimidate and control the community at large. The crime against
the citizens of Bridgeport CT alone should be enough to deny this drug dealer resentencing. Mr.
Peeler willfully and directly contributed to the deterioration and degradation of the Bridgeport,
CT community. It is a known fact that a community where drug is sold there is moral and ethical
decay of that community.
         Mr. Peeler has not transformed his life in anyway. He understands how to manipulate
people and situations to get his desired outcome. It is evident to me, that Mr. Peeler employed
such skill sets as manipulation and deception to deceive the elite around him. The classes taken
by Mr. Peeler are done to pass the enormous time he has to serve. Mr. Peeler has absolutely no
remorse for the crimes committed against my family nor the community he sold drugs to. I
recall sitting in Mr. Peeler’s Parole hearing in February 2020 and his blatant disrespect was very
evident. His posture and body language were that of a person that does not care. He ranted on
about all the classes he took through the Yale university/Prison program and he never mentioned
the reason for parole. When asked about whether he was ready to accept responsibility/admission
for his roll in the murder of Karen and B.J., he boldly explained he was never convicted for that.
He also corrected the parole board that he was convicted and sentenced for conspiracy. That was
very painful to watch. I was not expecting him to beg for forgiveness, but I was looking for the
minutest morsel of repentance. Sadly, there was no evidential regret for his actions. Such
individual should never be allotted opportunities like resentencing when his victims’ voices are
forever silence yet their blood cries out for justice from beyond the grave.

        Your Honor, it behooves me the educational opportunities offered to this monstrosity
while incarcerated. Please, with all due respect Your Honor, I am not saying that I am against
reformation of prisoners, on the contrary I am very much for it. I am in support of reformation
of those who committed offenses out of great passion, fear, rage, and unintentional. Those who
are regretful of their actions deserve a second change. However, when the offense is deliberate,
intentional and willful, absolutely nothing should be offered. Honestly, Your Honor, as a victim,
it pains me to know that my federal tax dollars provides benefits for him in prison. Nothing
should be offered to him because he committed crimes against humanity. As the victim, I have
no recourse, nor have I ever received any voluntary compensation for the agony and pain
inflected by Mr. Peeler. Karen and B.J. are both dead their voice silenced for all eternity, yet the
perpetrator voice speaks louder than ten thousand angels. What about the victims and the
victim’s family? I had dreams and aspirations as well, but I feel this crime has striped me and
victimized me, silently killing my will to fight for what is right.

        Young people are forced to make life decisions all the time, however, for the majority of
young Americans murder is not at the top of their “To Do List”. As a young adult I too had to
make important life’s decision. The decision I chose led me to serve in the United States Navy
and the United States Naval Reserve. There were multiple options available to Mr. Peeler, he had
the financial resources available to obtain a good education and contribute to society as a law-
abiding citizen. He could have been a respectable contributor to society, instead he chose to be a
menace to society. Based on his lack of judge, I am compelled to believe Mr. Peeler’s inability
to recognize the importance of Human life is tied to his inflated belief that his life is far more
valuable than everyone one else. Therefore, it is his will to take a life if he so chooses.

       In closing, the moment offender’s rights supersede the rights of the victim and victim’s
family I question the legality of Victim’s Right Policy. I am left questioning the ethical and
moral fabric of our society and a justice system that caters to the needs of the offender while the
victims are left struggling to regain control of their lives without any assistance. Your Honor,
with the upmost respect to your position and the office that you hold, I implore you to be the
voice of Karen J. Clarke and Leroy B.J. Brown and deny Adrian Peeler request for resentencing.
With Best Regards
KerryAnn Cassanova
